
	

114 SRES 250 ATS: Relative to the death of Richard Schultz Schweiker, former United States Senator for the Commonwealth of Pennsylvania.
U.S. Senate
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 250
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2015
			Mr. Casey (for himself, Mr. Toomey, Mr. McConnell, Mr. Reid, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mrs. Capito, Mr. Cardin, Mr. Carper,  Mr. Cassidy, Mr. Coats, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Cotton, Mr. Crapo, Mr. Cruz, Mr. Daines, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Ernst, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mr. Gardner, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johnson, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Mr. Lankford, Mr. Leahy, Mr. Lee, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Perdue, Mr. Peters, Mr. Portman, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rounds, Mr. Rubio, Mr. Sanders, Mr. Sasse, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Sullivan, Mr. Tester, Mr. Thune, Mr. Tillis, Mr. Udall, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of Richard Schultz Schweiker, former United States Senator for the
			 Commonwealth of Pennsylvania.
	
	
 Whereas Richard Schultz Schweiker served in the United States Navy during World War II from 1944 to 1946;
 Whereas Richard Schultz Schweiker faithfully served the people of Pennsylvania with distinction in the United States Congress;
 Whereas Richard Schultz Schweiker was elected to the United States House of Representatives in 1960 and served 4 terms as a Representative from the Commonwealth of Pennsylvania;
 Whereas as a Representative, Richard Schultz Schweiker served on— (1)the Committee on Armed Services of the House of Representatives; and
 (2)the Committee on Government Operations of the House of Representatives; Whereas Richard Schultz Schweiker was elected to the United States Senate in 1968 and served 2 terms as a Senator from the Commonwealth of Pennsylvania;
 Whereas as a Senator, Richard Schultz Schweiker served on— (1)the Committee on Labor and Human Resources of the Senate;
 (2)the Subcommittee on Labor, Health, and Human Services of the Committee on Appropriations of the Senate; and
 (3)the Select Committee to Study Governmental Operations with Respect to Intelligence Activities of the Senate; and
 Whereas Richard Schultz Schweiker was appointed as the Secretary of Health and Human Services by President Ronald Wilson Reagan in 1981 and served as Secretary of Health and Human Services until 1983: Now, therefore, be it
		
	
 That the Senate has heard with profound sorrow and deep regret the announcement of the death of the Honorable Richard Schultz Schweiker, former member of the United States Senate.
 That the Secretary of the Senate communicate these resolutions to the House of Representatives and transmit an enrolled copy thereof to the family of the deceased.
 That when the Senate adjourns today, the Senate stand adjourned as a further mark of respect to the memory of the Honorable Richard Schultz Schweiker.
		
